Citation Nr: 1534656	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  15-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the residuals of a right foot fracture of the second metatarsal.  

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected lung disorder.

3.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected lung disorder.

4.  Entitlement to service connection for a vision disorder, to include as secondary to service-connected lung disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to March 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of involving increased ratings for the Veteran's service-connected right foot and lung disorders, as well as service connection for a vision disorder, are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The evidence of record does not show that a heart disorder is related to the Veteran's military service or to any incident therein, or became manifest within the first post-service year, and is not related to a service-connected disorder. 

2.  The evidence of record does not show that any kidney disorder is related to the Veteran's military service or to any incident therein or became manifest within the first post-service year, and is not related to a service-connected disorder. 



CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in, or aggravated by, active military service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  A kidney disorder was not incurred in, or aggravated by, active military service, may not be presumed to have been so incurred, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided notice the requisite notice in correspondence dated October 2012 which was prior to the rating action which denied service connection.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained available service treatment records; VA medical records; VA medical opinion reports, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present, testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA medical opinions related to secondary service connection were obtained which are adequate.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis, will be presumed if the arthritis becomes manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Cardiovascular-renal diseases may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran served on active duty from June 1955 to March 1960.  During service the Veteran was diagnosed with histoplasmosis, a fungal lung infection.  Service connection for this disability has been in effect from separation from service.  The Veteran currently claims service connection for heart and kidney disorders.  His primary claim is one of secondary service connection; he claims that his service-connected lung disorder caused his current heart and kidney disorders.

The Veteran's service treatment records are negative for any manifestation of, diagnosis of, or treatment for, any heart or kidney disorder.  The Veteran was hospitalized for diagnosis and treatment of his histoplasmosis during service.  Extensive testing and evaluation was conducted, including a chest x-ray, and no heart or kidney disorder was diagnosed.  In February 1960, separation examination of the Veteran was conducted; the Veteran's chest, vascular system, and urinary system were normal on clinical evaluation.  There is no evidence showing that a heart or kidney disorder became manifest during service or within the first year after service.  

VA treatment records from the 1960s have been obtained and show follow-up treatment and evaluation for the Veteran's service-connected lung and right foot disorders, but do not show any diagnoses or manifestations of a heart or kidney disorder.  

Private medical records reveal that the Veteran was diagnosed with coronary artery disease almost 50 years after he separated from service.  In February 2008, he required coronary artery bypass surgery because of a diagnosis of unstable angina, myocardial infarction, and coronary artery disease.  

A July 2014 private medical record indicates diagnoses of congestive heart failure, angina, hypertension, and his prior coronary artery bypass.  The Veteran annotated this record to indicate that these diagnoses were secondary to his service-connected lung disease.    

In June 2015, a computed tomography examination of the Veteran's chest and abdomen was performed in relation to an examination for lung cancer.  Nonenhancing simple cysts in the left kidney were identified.  

October 2014 medical opinions from a VA physician noted that the physician reviewed the medical evidence, along with appropriate medical authority related to histoplasmosis.  The medical opinions stated that it was "less than likely" that any kidney disorder or heart disorder were caused by and/or worsened by the service-connected pulmonary fibrosis due to histoplasmosis disability.  The physician supported these opinions with rationale that included the fact that the Veteran's congestive heart failure had improved since the by-pass surgery, and that no medical authority or literature supported any causal connection between histoplasmosis and heart and kidney disorders.  

The Veteran has submitted copies of medical information related to histoplasmosis and its potential complications.  While a potential complication is scarring in the chest cavity, which might trap the heart or major blood vessels, such scarring has not been shown in the present case.  The medical evidence shows the Veteran to have coronary artery disease consistent with his age and other medical history, such as smoking.  The Veteran also states that a VA physician told him in 1962 that his service-connected lung disorder would cause heart and kidney disease; however VA records from the time do not reveal any such medical opinion and the current opinion is contrary to this statement.

Basically, the Veteran simply asserts that his service-connected histoplasmosis caused his current heart and kidney disorders.  The Veteran's statements are not competent evidence to determine the etiology of his current heart and kidney disorders, as this issue involves a complicated medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, as noted above, a VA physician provided an opinion based on the review of the record and provided an opinion based on his medical expertise, and provided a rationale for that opinion.  The Board finds the medical evidence as to the etiology of the Veteran's current heart and kidney disorders more probative than the Veteran's assertions.  

The evidence of record does not show that the claimed heart and kidney disorders became manifest during service or the first year after separation from service.  There is no evidence linking the claimed heart and kidney disorders to service.  Moreover, the competent and probative evidence of record indicates that the service-connected histoplasmosis is not the not the direct or proximate cause of and does not aggravate the Veteran's current heart and/or kidney disorder.

Upon review and consideration of all of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a heart disorder and a kidney disorder.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for these disorders is not warranted.


ORDER

Service connection for a heart disorder is denied.

Service connection for a kidney disorder is denied.


REMAND

The Veteran has submitted evidence that histoplasmosis can possibly cause eye disorders, such as uveitis.  Recent VA medical treatment records indicate that the Veteran is "legally blind."  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, VA examination is necessary to determine if any current eye disorder is related to the Veteran's service-connected lung disorder.

 
At the May 2015 hearing before the Board, the Veteran testified that manifestations of his service-connected right foot were more severe than noted on the most recent VA examination.  Accordingly, a current VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the severity of his service-connected right foot fracture of the second metatarsal.  The evidence of record, in the form of electronic records, must be available for review by the examiner must specify in the examination report that the file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  The examiner must indicate if there is any additional functional impairment such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse.  

2.  The Veteran must be afforded a VA examination to determine whether any eye disorder found is related to his military service or to a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed eye disorder is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed eye disorder is due to or aggravated by any service-connected disorder, to include the Veteran's service-connected lung disorder of generalized pulmonary fibrosis with residuals of histoplasmosis.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


